Title: To Benjamin Franklin from Philip Schuyler, 13 April 1776
From: Schuyler, Philip
To: Franklin, Benjamin


Dear Sir:
Fort George 13th Apr. 1776.
The lake is open in so many places that I am of opinion you may set out for this place as Early as you can. I have received some dispatches from Canada which I Inclose you and by which you will see the necessity of sending a large reinforcement. Please to bring up with you the papers I Inclose as I have no Copies of them.
The Bearer goes Express to Congress and to Gen: Washington. I am Dear Sir Your most Obedient Humble Servant,
P Schuyler.
Dr. Franklin
